Supreme Court of Florida
                            ____________

                          No. SC19-1512
                           ____________

                   BILLY JIM SHEPPARD, JR.,
                           Appellant,

                                 vs.

                       STATE OF FLORIDA,
                            Appellee.

                            ____________

                           No. SC20-422
                            ____________

                   BILLY JIM SHEPPARD, JR.,
                           Petitioner,

                                 vs.

                      RICKY D. DIXON, etc.,
                          Respondent.

                          March 10, 2022

PER CURIAM.

     Billy Jim Sheppard, Jr., appeals an order of the circuit court

denying his motion to vacate his conviction of first-degree murder

and sentence of death filed under Florida Rule of Criminal
Procedure 3.851 and petitions this Court for a writ of habeas

corpus. We have jurisdiction. See art. V, § 3(b)(1), (9), Fla. Const.

     In the proceedings below, the circuit court granted a new

penalty phase and the State has not challenged that ruling.

Therefore, only postconviction claims relevant to the guilt phase

issues are presented on appeal. Sheppard’s petition for writ of

habeas corpus raises two claims of ineffective assistance of

appellate counsel. For the reasons explained below, we affirm the

circuit court’s order and deny the petition for writ of habeas corpus.

                             BACKGROUND

     Sheppard was convicted of the first-degree murders of

Monquell Wimberly and Patrick Stafford. See Sheppard v. State,

151 So. 3d 1154, 1157 (Fla. 2014). The jury recommended the

death penalty for the murder of Wimberly by a vote of eight to four

and life imprisonment without the possibility of parole for the

murder of Stafford. Id. at 1164. The trial court followed the jury’s

recommendations. Id. We affirmed both convictions and the

sentence of death on direct appeal, id. at 1157, and summarized the

relevant facts as follows:




                                 -2-
      Dtalya Barrett, a security guard at the Hollybrook
Apartments on King Street in Jacksonville, testified that
on the morning of July 20, 2008, she was working at the
apartment’s entrance gate. When she heard gunshots
shortly after 10 a.m., she ran to the end of the sidewalk
where she saw a person holding a gun out of the
passenger side window of a passing car driving toward
her. The person holding the gun shot a teenage boy,
later identified as sixteen-year-old Monquell Wimberly,
who was riding a bicycle. Barrett ran to call police and
when she returned, she saw the shooter leaning out of
the car window and looking back toward the boy on the
ground. She could not see the driver but could see the
passenger quite well from about ten to twelve feet away,
and she said the shooter was a black male with “dreads.”
When the police arrived, she was placed in the police car
to wait but “ran off” because, as she explained, the police
put her where everyone could see her and “they didn’t
think about whether he can come kill us or whatever . . .
. I wanted to get out and get my kids and leave.” . . .

      Barrett did meet with detectives the next day and
was shown a series of photographs on the computer. She
initially picked out one person as “looking like” the
shooter, and although police investigated that person, he
was not arrested. When Barrett met again with
detectives and was shown more photographs she picked
out Sheppard’s photograph, and she identified Sheppard
in court as the man she saw shoot Wimberly. She also
identified Dorsette James’s stolen car as matching the
vehicle in which the shooter was riding.

     Khalilah Mejors, a resident at the Hollybrook
Apartments, was standing on the third-floor balcony on
the morning of July 20, 2008, and saw the young man
riding the bicycle. She testified that as a dark gray Ford
Crown Victoria or Mercury vehicle approached the boy
and slowed down, the boy put his hands in the air and
was immediately shot, and he was shot several more


                           -3-
times while on the ground. She could not see the
shooter’s face or that of the driver but did see the lower
part of an arm sticking out of the passenger side window
holding the gun. She ran to the victim and found him
still alive but not speaking.

      Kieva Sherrod was also a resident at the Hollybrook
Apartments on July 20, 2008, where she lived on the
third floor facing King Street. She was standing on the
balcony with her cousin Khalilah Mejors that morning
and also saw Wimberly ride by on a bicycle toward the
entrance to the apartment complex. She saw the vehicle,
which looked like a gray Ford Crown Victoria, drive up to
the person on the bicycle and slow down, and the boy on
the bicycle stopped. She testified that she sat down, but
heard a gunshot and when she looked again, the boy on
the bicycle had his hands up in the air. She saw a gun
pointed out of the window of the car, but she could not
see who was holding the gun, although she could see
that there were two people in the car. Sherrod testified
that the boy was shot several more times and fell off the
bicycle. She ran inside to get her phone to call the police
and then ran down to the boy to see if he was still alive.
She said he was still alive but she did not hear him say
anything. She identified a photograph of the car, which
witnesses later identified as one stolen from Dorsette
James at the Prime Stop convenience store, as the car
she saw that morning.

      Approximately one and a half hours before
Wimberly was shot, a car matching the description of the
Wimberly shooter’s car was stolen at gunpoint from
Dorsette James at the Prime Stop Food Store. Willie Lee
Carter, Jr., testified that he was at the store with James,
who was since deceased. Carter, who was outside but
not in the vehicle, heard James exit the store and say,
“Man, don’t do it like that.” When Carter looked, he saw
two men getting into James’s car, a gray Crown Victoria.
One man, described as shorter and with light brown skin


                           -4-
and dreadlocks, got into the driver’s side of the car. The
other person, a tall man with darker skin, got in the
passenger side and the car drove away. When Carter
asked James why he let them take his car, Carter
testified that James told him one of the men had a gun.
James later picked Sheppard’s photograph out of a
photographic array as the driver and a photograph of
Rashard Evans as the person who got into the passenger
side of the car. Photographs taken from inside the Prime
Stop store showed both Evans and Sheppard at the store
that morning.

     The stolen car was recovered that evening near
where the shooting occurred, but no DNA was found for
comparison purposes. Latent fingerprints and palm
prints taken from the stolen car were submitted for
examination and comparison. Fingerprint examiner
Richard Kocik of the Jacksonville Sheriff’s Office testified
that some of the fingerprints taken from the stolen car
were of no value and were not compared to anyone. The
only prints of value taken from the vehicle, palm prints
and some fingerprints, matched Rashard Evans.

     ....

      Before Detective [Bobby] Bowers[, Sr.] arrived to
investigate the Wimberly shooting scene on King Street
on July 20, 2008, he had been investigating the shooting
of Patrick Stafford, which occurred at 6 a.m. that same
morning on Academy Street in Jacksonville. Shamika
Worthey lived on Academy Street and, in the early
morning hours of July 20, 2008, went out to her car to
retrieve some diapers and saw Patrick Stafford asleep in
her brother’s car. She returned to the house and went
back to sleep but was awakened by the sound of
gunshots at about 5:30 or 5:45 a.m. She could not see
anything from the window and woke her uncle and
brother and asked if Stafford had a gun and was told he
did not. She looked again and could then see that

                            -5-
     Stafford was lying by a tree in the yard. He appeared to
     have blood on his shirt.

           Leporyon Worthey . . . testified that he and Patrick
     Stafford, his cousin, arrived at the house on Academy
     Street after midnight and that he went to bed around 3
     a.m., leaving Stafford sitting on the hood of Leporyon’s
     car waiting for a ride. When his sister woke him around
     6 a.m., Leporyon found Stafford on the ground, with the
     car door open and no one else present. Leporyon said
     Stafford tried to speak but could not do so. Crime scene
     detective Howard Mac Smith was dispatched to the
     Academy Street scene and found a Ford LTD parked in
     the yard with the door open and the passenger side
     window shattered. Stafford’s body was near the car and
     shell casings found around the area were collected for
     forensic examination.

Id. at 1158-60 (footnote omitted).

     Sheppard was taken into custody and after being read and

waiving his Miranda1 rights, he was interviewed by Detective

Bowers and Detective Glen Warkentien. 2 Id. at 1161. Sheppard

initially denied carjacking James’s car, but he later admitted that

he and Evans took the car for a “joyride.” Id. Sheppard maintained

that he got into the driver’s side and that he later got out of the car




     1. Miranda v. Arizona, 384 U.S. 436 (1966).

      2. A redacted form of the video of the interview was played for
the jury; Sheppard’s trial counsel did not object to its admission at
trial. Sheppard, 151 So. 3d at 1161.

                                 -6-
while Evans kept it. Id. Sheppard denied taking the car by force

and denied any involvement with the Wimberly or Stafford murders.

Id.

      Sheppard’s cellmate, Michael Roberts, gave the following

testimony:

            Roberts testified that at one point during their
      incarceration, Sheppard asked him how much weight an
      eyewitness’s testimony would be given if that witness
      identified Sheppard as the shooter, but there was no
      other evidence. Roberts testified that he told Sheppard
      the testimony would be crucial. Roberts testified that
      Sheppard also asked how much weight it would carry if a
      codefendant related facts of a crime to a third party when
      the other codefendant was not present. Roberts said he
      asked about it and Sheppard told him Evans, his
      codefendant, was housed on the other side of the jail and
      was bragging about a carjacking, saying “the guy bucked
      and that they shot him,” referring to the Stafford murder.
      Roberts said that when Sheppard was explaining why he
      was charged with murder, Sheppard said his codefendant
      Evans had talked and it got back to the police, who then
      matched the ballistics from the two shootings.

            Roberts testified, “Actually he said that—he said
      that they were going hard [apparently a reference to
      doing drugs] and they were trying to find a car and that
      they went to rob a guy for his car and he bucked. They
      were trying to take a car from him and he bucked,” which
      meant he was not giving up the car. “So he said that him
      and Rashard shot him . . . . He said they both put fire on
      him,” which meant shooting him. Roberts also testified
      that he overheard Sheppard telling some other inmates
      that, later on the day of the carjacking attempt, they
      “shot that [expletive] from West Jax that was on his bike”


                                -7-
and with whom Sheppard said he had argued. Roberts
explained that Sheppard said he had been in a big
argument a few days before with “some boys from West
Jax because [Sheppard] and [his associate] Dirt, they’re
from Paxon and PYC,” which are gang references.

       Roberts testified that Sheppard later told him
directly about shooting the boy on the bicycle after he
and Evans had shot the man who “bucked” in the
attempted carjacking earlier that morning. Roberts
testified, “And he said that he pulled up to him and he
was on a bicycle. And they slowed down and he hung his
arm out the window and started shooting. And he said
the dude looked at him and was, like—(demonstrating)—
and shot. And he said he went ahead and shot him. He
didn’t say how many times.” Roberts testified that
Sheppard then described the woman who could identify
him:

           And then he said whenever they—he shot
     the guy. He looked up when they were pulling
     away, and there was a lady looking right in his
     face. And he said it was just—and I was like:
     Well, why didn’t you—you know, why didn’t
     you shoot her? Basically I said that. And he
     was like: Oh, I wish I would have killed her.
     He said because it was—I guess the way he
     put it was when they were pulling—when he
     looked up—after he shot the guy, he looked up
     and she was looking at him but Rashard was
     already pulling away.

    Roberts testified that Sheppard told him Evans
would not testify against him, but Sheppard was worried
about the woman who could identify him.

      Roberts also testified that at the point when his own
charges were about to be dropped, Sheppard asked him
for a favor. When Roberts asked what the favor was,


                           -8-
     Sheppard said, “Man, you know, if she don’t come and
     testify on me, they ain’t got no case. You told me yourself
     . . . [y]ou said, man, if she don’t come testify, they ain’t
     got no case on me at all, other than what my codefendant
     told that other guy.” Roberts said Sheppard told him he
     would get all the information to Roberts through
     Sheppard’s sister and could pay him with his income tax
     return. Roberts said he did not want to look weak so he
     said he would think about it, but never gave Sheppard an
     answer. Roberts said Sheppard asked him several times
     after that what he was going to do, and then Sheppard
     was moved out of the jail dorm. Roberts testified, “He
     wanted me to kill her.” Roberts further testified that he
     never told law enforcement about this information while
     his own charges were still pending in Duval County and
     that he was not promised anything for his testimony,
     although he later divulged the information in hopes of a
     reduced sentence on subsequent charges in Nassau
     County. He testified that he pled guilty to those charges
     and, at the time of trial, was facing a possible sentence of
     thirty years in prison.

Id. at 1161-62.

     The medical examiner who performed the autopsies on

Stafford and Wimberly opined at trial that the cause of death for

both victims was multiple gunshot wounds. Id. at 1160. Though

no firearms were recovered, David Warniment, a firearms examiner

for the Florida Department of Law Enforcement, examined and

compared bullets and shell casings from both the Stafford and

Wimberly shootings. Id. at 1160-61. Warniment testified that two

firearms were used to shoot Stafford and that one was used to


                                -9-
shoot Wimberly; he testified that “two bullets recovered from

Stafford’s body were fired from the same Smith and Wesson 9mm

caliber pistol that fired three bullets recovered from Wimberly’s

body.” Id. at 1161.

     On direct appeal, Sheppard challenged his convictions for both

murders and his sentence of death for Wimberly’s murder, raising

five issues: (1) the admission of Sheppard’s videotaped confession

was fundamental error; (2) the trial court erred in admitting the

out-of-court statement by Evans to Evans’s girlfriend, which elicited

a response from Sheppard that implicated him; (3) the admission of

Barrett’s testimony about her fear of the shooter “constituted

fundamental error in that it inflamed the minds of the jurors,

violated the prohibition against a ‘Golden Rule’ argument, and was

an improper attack on Sheppard’s character by suggesting a

propensity for violence”; (4) the trial court’s handling of juror

misconduct or premature deliberation amounted to fundamental

error; and (5) Sheppard’s sentence of death was not proportionate.

Id. at 1165-75.

     We rejected each claim and concluded that there was

sufficient evidence to sustain Sheppard’s convictions. Id. at 1165-


                                 - 10 -
76. Accordingly, we affirmed Sheppard’s convictions for both

murders and his sentence of death for Wimberly’s murder. Id. at

1175-76.

     In April 2016, Sheppard timely filed the initial rule 3.851

motion at issue in this postconviction appeal. He raised the

following claims: (I) his death sentence violates Atkins v. Virginia,

536 U.S. 304 (2002), and Florida’s constitutional prohibition

against cruel and unusual punishment because he is intellectually

disabled; (II) ineffective assistance of counsel during jury selection

for (a) failing to question prospective jurors about aggravating and

mitigating circumstances, (b) failing to conduct a meaningful death

qualification, (c) failing to inquire about racial bias, (d) failing to

ensure the jury was properly instructed of its role during the

penalty phase, and (e) failing to object to a Batson 3 violation; (III)

ineffective assistance of counsel during the guilt phase for (a) failing

to present an insanity defense, (b) failing to present a competent

misidentification defense, (c) failing to effectively cross-examine

Barrett, (d) failing to hire a crime scene reconstructionist, (e) failing



     3. Batson v. Kentucky, 476 U.S. 79 (1986).


                                   - 11 -
to make proper objections, (f) failing to file a motion in limine to

exclude the videotaped interrogation of Sheppard, (g) failing to

challenge the State’s ballistics evidence, and (h) failing to

investigate jury misconduct; (IV) newly discovered evidence of

Roberts’s recantation of his trial testimony; (V) Brady and Giglio 4

violations for withholding information of deals that the State made

in exchange for Roberts’s and Willie Carter’s trial testimony; (VI)

prosecutorial misconduct for presenting evidence of gang affiliation

despite disclosing to trial counsel that the State did not intend to

argue Sheppard’s gang affiliation as an aggravating circumstance;

(VII) ineffective assistance of counsel at the penalty phase for (a)

failing to conduct a competent mitigation investigation and failing to

present mitigation, (b) failing to ensure a competent mental health

evaluation, (c) failing to establish and argue statutory mitigators, (d)

stipulating to an aggravating circumstance, (e) failing to object to

improper jury instructions, and (f) failing to object to the State’s

improper closing argument; (VIII) trial counsel failed to retain a

qualified mental health expert in violation of Ake v. Oklahoma, 470



     4. Brady v. Maryland, 373 U.S. 83 (1963); Giglio v. United
States, 405 U.S. 150 (1972).

                                 - 12 -
U.S. 68 (1985); (IX) due process violations because (a) trial counsel

was overextended and failed to provide adequate representation and

(b) trial counsel lost or destroyed Sheppard’s trial records, thereby

prohibiting postconviction counsel from adequately investigating

and pleading claims; (X) cumulative error; (XI) Florida’s capital

sentencing procedure violates Hurst v. Florida, 577 U.S. 92 (2016),

and the Sixth and Eighth Amendments to the United States

Constitution; and (XII) the death penalty is cruel and unusual

because (a) Florida cannot maintain a sufficient supply of drugs to

administer lethal injection and (b) Florida’s use of midazolam as the

first drug in its three-drug protocol is unconstitutional. Sheppard

later filed a motion to amend and add three claims; the trial court

allowed him to include the following two claims: (XIV) newly

discovered evidence that Mejors was smoking marijuana and not

wearing her glasses when she witnessed Wimberly’s murder; and

(XV) the State committed Brady and Giglio violations by failing to

disclose that Mejors was not wearing her glasses when she

witnessed Wimberly’s murder.

     The State conceded that Sheppard is entitled to a new penalty

phase under Hurst v. Florida and Hurst v. State, 202 So. 3d 40 (Fla.


                                - 13 -
2016), overruled in part by State v. Poole, 297 So. 3d 487 (Fla.

2020), and the circuit court granted a new penalty phase and

dismissed the remaining penalty phase claims as moot, and

Sheppard withdrew several claims. The circuit court conducted an

evidentiary hearing for the remaining claims that involved a factual

dispute, at which several individuals were called to testify, including

Sheppard’s trial counsel, W. Charles Fletcher, and the assistant

state attorney who represented the State at trial, Mark Caliel. After

the evidentiary hearing, the circuit court entered an order denying

Sheppard’s motion for postconviction relief on August 5, 2019.

     This appeal follows. On appeal, Sheppard argues that the

circuit court erred by denying: (A) varied claims of ineffective

assistance of trial counsel; (B) two newly discovered evidence

claims; (C) several Brady and Giglio claims; and (D) a claim of

cumulative error. We address Sheppard’s postconviction appeal

first, followed by his petition for writ of habeas corpus, in which

Sheppard alleges that his appellate counsel was ineffective on direct

appeal in two respects.




                                 - 14 -
                             ANALYSIS

                   I. POSTCONVICTION APPEAL

           A. Ineffective Assistance of Counsel Claims

     To demonstrate ineffective assistance of counsel, a defendant

must show the following:

     First, counsel’s performance must be shown to be
     deficient. Strickland v. Washington, 466 U.S. 668, 687
     (1984). Deficient performance in this context means that
     counsel’s performance fell below the standard guaranteed
     by the Sixth Amendment. Id. When examining counsel’s
     performance, an objective standard of reasonableness
     applies, id. at 688, and great deference is given to
     counsel’s performance. Id. at 689. The defendant bears
     the burden to “overcome the presumption that, under the
     circumstances, the challenged action ‘might be
     considered sound trial strategy.’ ” Id. (quoting Michel v.
     Louisiana, 350 U.S. 91, 101 (1955)). This Court has
     made clear that “[s]trategic decisions do not constitute
     ineffective assistance of counsel.” See Occhicone v. State,
     768 So. 2d 1037, 1048 (Fla. 2000). There is a strong
     presumption that trial counsel’s performance was not
     ineffective. See Strickland, 466 U.S. at 669.

           Second, the deficient performance must have
     prejudiced the defendant, ultimately depriving the
     defendant of a fair trial with a reliable result. Strickland,
     466 U.S. at 689. A defendant must do more than
     speculate that an error affected the outcome. Id. at 693.
     Prejudice is met only if there is a reasonable probability
     that “but for counsel’s unprofessional errors, the result of
     the proceeding would have been different. A reasonable
     probability is a probability sufficient to undermine
     confidence in the outcome.” Id. at 694. Both deficient
     performance and prejudice must be shown. Id. Because


                                - 15 -
     both prongs of the Strickland test present mixed
     questions of law and fact, this Court employs a mixed
     standard of review, deferring to the circuit court’s factual
     findings that are supported by competent, substantial
     evidence, but reviewing the circuit court’s legal
     conclusions de novo.

Bradley v. State, 33 So. 3d 664, 671-72 (Fla. 2010). Because

Strickland requires a defendant to establish both prongs, if one

prong is not met, the Court need not reach the other. Stewart v.

State, 801 So. 2d 59, 65 (Fla. 2001). However, “[w]here trial

counsel is deficient in more than one area . . . we must ‘consider

the impact of these errors cumulatively to determine whether [the

defendant] has established prejudice.’ ” Sparre v. State, 289 So. 3d

839, 847 (Fla. 2019) (quoting Parker v. State, 89 So. 3d 844, 867

(Fla. 2011)).

  (1) Failure to Effectively Present a Misidentification Defense

     Sheppard first challenges the circuit court’s denial of his claim

that his trial counsel was ineffective in presenting a

misidentification defense because counsel (a) failed to retain a

witness identification expert to opine on the credibility of eyewitness

identification; (b) failed to investigate and present to the jury

eyewitness accounts of the shooting that differed from Barrett’s



                                 - 16 -
account; and (c) failed to effectively challenge the photo lineup that

the Jacksonville Sheriff’s Office (Sheriff’s Office) presented to

eyewitnesses. We affirm the circuit court’s finding that trial counsel

was not deficient in the presentation of a misidentification defense.

     (a) Witness Identification Expert

     Barrett was the only witness who identified Sheppard as the

shooter in the Wimberly murder. She observed the shooter for four

or five seconds and made “clear and strong eye contact” with him as

he was leaning out of the passenger side window of a moving vehicle

while holding a gun. She selected his photograph out of a

photospread shortly after the shooting and she identified him at

trial. At trial, Barrett and several other witnesses testified that she

was extremely stressed during the shooting, in part because she

initially believed that the victim was her nephew. Sheppard argues

that there is a reasonable probability that the result of the

proceedings would have been different if trial counsel had retained

an eyewitness identification expert to educate himself or the jury

about the factors that may affect eyewitness identification.

     Sheppard’s trial counsel testified at the evidentiary hearing

that, though the main theory of defense at trial was


                                 - 17 -
misidentification, he believed the inconsistencies in Barrett’s

identification of Sheppard as the shooter were not significant and

that any testimony that a witness identification expert could give

would be “common sense” and would ultimately be of little use

because it could not be used to identify anyone other than

Sheppard as the shooter. Moreover, trial counsel testified that

Sheppard confessed to him that he was the shooter and trial

counsel was concerned an eyewitness expert would bolster Barrett’s

identification.5

     We agree with the circuit court’s conclusion that trial

counsel’s strategic decision not to retain an identification expert

was not deficient performance. See Pietri v. State, 935 So. 2d 85, 85

(Fla. 5th DCA 2006) (concluding that a trial court did not abuse its

discretion in denying a claim of ineffective assistance of counsel for

failing to retain an eyewitness expert because the expert’s testimony

related to common sense problems with eyewitness identification).

As noted, Sheppard confessed to trial counsel that he was the

shooter, and trial counsel was understandably concerned that



    5. Trial counsel testified that Sheppard told him that “there’s
no way that bitch [meaning Barrett] could have seen me.”

                                - 18 -
additional testimony about issues with Barrett’s identification—

issues that the jurors could have relied on their common sense to

resolve—could potentially produce information damaging to his

client.

     Moreover, though the circuit court did not address prejudice

with respect to this subclaim, in light of the other evidence of guilt

in the case—including ballistic evidence matching a firearm from

both shootings; witness testimony that Sheppard and Evans stole

Jones’s car, which matched the description of the car used during

the Wimberly shooting; and Sheppard’s video confession to stealing

Jones’s vehicle—there is no reasonable probability that but for trial

counsel’s failure to retain an identification expert the result of the

proceeding would have been different.

     Therefore, we affirm the circuit court’s denial of relief.

     (b) Eyewitness Accounts

     There were several discrepancies in eyewitness descriptions of

the car that was used during the shooting. Barrett vacillated on the

position of a sticker on the back window of the car and ultimately

identified James’s car, which did not have a sticker on the back

window, as the one used during the shooting. Sheppard argues


                                 - 19 -
that his trial counsel was ineffective for failing to investigate and

call witnesses to bring out inconsistencies in Barrett’s testimony

that would have rebutted Barrett’s identification of Sheppard as the

shooter.

     At the postconviction evidentiary hearing, Sheppard presented

several witnesses whose descriptions of the car used during the

shooting varied as to the color of the car and type of license plate.

At the hearing, trial counsel conceded that there were slight

variations in eyewitness descriptions of the car used during the

shooting and that it may have been important to bring out Barrett’s

prior inconsistent statements, but he maintained they were

insignificant and did not overcome the overall consistencies in

eyewitness descriptions of the car and Barrett’s identification of

Sheppard at trial.

     We agree with the circuit court’s conclusion that trial

counsel’s failure to challenge Barrett’s description of the car and to

investigate and call certain witnesses at trial to rebut Barrett’s

testimony did not fall below the standard guaranteed by the Sixth

Amendment. As trial counsel explained, attempting to challenge

slight inconsistencies among witness descriptions of the car would


                                 - 20 -
have highlighted the overall consistency in their identification of

Sheppard. Moreover, the circuit court cited competent, substantial

evidence in support of its determinations that the eyewitness

testimony offered at the postconviction evidentiary hearing,

including by Avery Evans, Asia Ramsey Iszard, and Ava Webb,

either failed to contradict Barrett’s account of the murder,

corroborated Barrett’s account, or was not credible. Credibility

determinations are the province of the trial court and will not be

disturbed so long as they are supported by competent, substantial

evidence, as they are in this case. See Foster v. State, 929 So. 2d

524, 537 (Fla. 2006) (explaining that the trial court is in a better

position to judge the credibility of witnesses).

     Therefore, we affirm the circuit court’s denial of relief.

     (c) Photospreads

     Sheppard argues that the Sheriff’s Office did not follow its own

procedures in administering the photospread to Barrett. Namely,

the officer failed to show the photos to Barrett one at a time and

failed to document her witness statement verbatim. Sheppard

argues that he was prejudiced by trial counsel’s failure to challenge

Barrett’s identification during the photo lineup.


                                 - 21 -
     Because nothing in the record shows that the Sheriff’s Office

breached its own procedure, the circuit court correctly concluded

that trial counsel’s performance was not deficient when he decided

to refrain from questioning Barrett on this point. Postconviction

counsel argued below and on appeal that trial counsel was deficient

for not challenging the failure of the Sheriff’s Office to document

Barrett’s statement verbatim, but counsel does not explain how that

failure would have affected the credibility of Barrett’s identification.

Therefore, this claim is speculative and cannot succeed. See

Bradley, 33 So. 3d at 672.

     Even if this claim was not speculative, trial counsel’s

performance was not deficient. Sheppard argues that trial counsel

was deficient when he failed to challenge Barrett’s identification

during the photo lineup. This argument ignores the fact trial

counsel actually did challenge the validity of Barrett’s identification

when he suggested that she may have remembered Sheppard’s face

from the “mugbook” that she was shown earlier. Trial counsel

cannot be deemed ineffective for failing to challenge Barrett’s

identification because he actually did so during trial. See Bates v.




                                 - 22 -
State, 3 So. 3d 1091, 1106 n.20 (Fla. 2009) (“[C]ounsel cannot be

held ineffective for what counsel actually did . . . .”).

     Therefore, this claim was properly denied.

         (2) Failure to Effectively Cross-Examine Barrett

     Sheppard next challenges the circuit court’s denial of his claim

that trial counsel was ineffective for failing to cross-examine Barrett

on four alleged inconsistencies between her trial testimony and her

previous statements, namely (a) her evolving description of the

shooter; (b) her evolving description of the vehicle used during the

shooting; (c) whether she had seen the shooter and the vehicle in

the apartment complex prior to the shooting; and (d) whether she

knew the victim. We affirm the circuit court’s denial of relief with

respect to each of these claims.

     (a) Evolving Description of the Shooter

     Sheppard argues that Barrett’s description of him was

inconsistent with his appearance at the time of the shooting and

that trial counsel was ineffective for failing to challenge Barrett

regarding discrepancies in her description of the shooter’s hairstyle.

     When Barrett initially spoke to the police, shortly after the

shooting, she described the shooter as having a short haircut.


                                   - 23 -
Later, at her deposition, she described the shooter as having long

plaits, although she stated that she could not really tell how long

his hair was. Then finally at trial, Barrett testified that the shooter

had dreads that did not go past his shoulders.

     At the evidentiary hearing, trial counsel testified that he would

bring to the jury’s attention changes in a witness’s description of

the shooter if the changes were significant. Trial counsel further

testified that he was concerned that pressing Barrett as to certain

aspects of her identification of Sheppard as the shooter would only

provide her with an opportunity to reiterate her certainty that

Sheppard was the shooter.

     The circuit court found that “Barrett’s description to the police

of the shooter as having short hair is consistent with the picture of

[Sheppard] with a short haircut and tight dreadlocks” that Barrett

picked out of the photospread in identifying Sheppard as the

shooter, and further ruled that trial counsel’s “strategy was

reasonable in light of the insignificance of the different descriptions

of [Sheppard’s] hairstyle.” Even if Barrett’s prior descriptions of the

shooter’s hairstyle had been admissible as prior inconsistent

statements, see Wilcox v. State, 143 So. 3d 359, 383 (Fla. 2014)


                                 - 24 -
(holding that a prior statement is inconsistent only if it directly

contradicts or materially differs from the trial testimony) (citing

State v. Smith, 573 So. 2d 306, 313 (Fla. 1990)), we agree with the

circuit court’s conclusion that trial counsel’s decision to refrain

from challenging Barrett on her prior descriptions of the shooter’s

hairstyle was reasonable. The record shows that trial counsel’s

strategy was not to challenge insignificant changes to Barrett’s

description of the shooter that would give Barrett the opportunity to

reiterate to the jury her identification of Sheppard as the shooter.

     Because reasonable strategy decisions do not constitute

deficient performance, we affirm the denial of relief.

     (b) Evolving Description of the Vehicle

     Sheppard next argues that trial counsel was ineffective in

cross-examining Barrett regarding her inconsistent descriptions of

the vehicle used in the shooting, which he contends would have

shown that the vehicle Barrett described did not match the vehicle

stolen by Sheppard. Barrett testified at trial that she could not

provide specific details relating to the vehicle’s tag, but that she

could describe what the back of the vehicle looked like. Barrett also




                                 - 25 -
stated that a white decal appeared on the back rearview window of

the vehicle used in the shooting.

     The circuit court concluded that Barrett’s inability to provide

specific details relating to the vehicle’s tag did not amount to an

inconsistent statement, and that it was simply a gap in knowledge.

As for the differing statements regarding the decal, the circuit court

concluded that the decal was a minor detail and that it did not

undermine Barrett’s trial testimony; therefore, trial counsel was not

deficient for failing to question her on this point.

     The record shows that trial counsel made reasonable strategic

decisions not to challenge Barrett’s descriptions because he did not

want to potentially introduce more damaging evidence against

Sheppard, who had confessed to the shooting, or highlight the

consistencies between the descriptions of the car provided by

Barrett and other witnesses.

     Accordingly, because Sheppard failed to establish deficient

performance, we affirm the circuit court’s denial of relief.




                                 - 26 -
     (c) Previous Sightings of Shooter at Hollybrook
     Apartments

     At the evidentiary hearing, Sheppard argued that trial counsel

was deficient for failing to impeach Barrett with her prior

inconsistent statements regarding her having previously seen

Sheppard at Hollybrook Apartments.

     Barrett had initially told police that she knew the shooter and

had seen his car around the complex before the shooting. She

suggested that they check the security logs to try to identify the car.

However, she later recanted and told police that she had fabricated

that statement because she was afraid of retribution. Sheppard

contends that his trial counsel should have used Barrett’s initial

statement to impeach her.

     We agree with the circuit court’s conclusion that trial

counsel’s strategic decision not to impeach Barrett with her prior

statement was reasonable and therefore not deficient. Cross-

examining Barrett regarding these statements would have provided

her an opportunity to reiterate her certainty that Sheppard was the

shooter and potentially to articulate before the jury facts supporting

a reasonable fear of retribution from him. Trial counsel made a



                                - 27 -
permissible determination that the risk of allowing Barrett to

bolster or supplement her testimony outweighed any potential

benefit to Sheppard’s defense.

     Therefore, we affirm the circuit court’s denial of relief.

     (d) Barrett’s Relation to the Victim

     Sheppard next argues that stress affected Barrett’s ability to

correctly identify the victim and that trial counsel was ineffective in

cross-examining her on this point. However, the circuit court

correctly concluded that Barrett could not be impeached regarding

her initial fear that the victim was her nephew because she made

no prior inconsistent statements. Barrett first told the police that

she thought her nephew was injured during the shooting. She later

told the police that she initially feared that her nephew was the

victim of the shooting, but that she later realized that he was not

the victim. At trial, Barrett testified that she was initially concerned

that the victim of the shooting was her nephew; however, she

ultimately did not know the victim, but that she “knew of him.”

Trial counsel could not have used Barrett’s statements regarding

her initial fear to impeach Barrett’s trial testimony because they

were not inconsistent statements. See Lowe v. State, 259 So. 3d


                                 - 28 -
23, 43-44 (Fla. 2018); see also Wilcox, 143 So. 3d at 383.

Therefore, because “[t]rial counsel cannot be ineffective for failing to

pursue meritless arguments,” Deparvine v. State, 146 So. 3d 1071,

1093 (Fla. 2014) (citing Owen v. State, 986 So. 2d 534, 543 (Fla.

2008)), we affirm the circuit court’s denial of relief.

       (3) Failure to Hire a Crime Scene Reconstructionist

     Sheppard next challenges the circuit court’s denial of his claim

that his trial counsel was ineffective for failing to retain a crime

scene reconstructionist to refute Barrett’s account of the crime. We

affirm the circuit court’s denial of relief.

     At the evidentiary hearing, Sheppard presented Dr. Michael

Knox, an expert crime scene reconstructionist, to challenge

Barrett’s account of the shooting with measurements of the scene.

In his testimony, Dr. Knox could pinpoint neither the exact location

of the shooting nor Barrett’s location when the shooting began.

Later at the hearing, trial counsel testified that he did not hire a

crime scene reconstructionist because he had knowledge of

Sheppard’s involvement in the shooting; and he feared that an

accurate reconstruction of the crime scene would only prove

Sheppard’s guilt.


                                  - 29 -
     We agree with the circuit court’s conclusion that Sheppard

failed to show that trial counsel was deficient for failing to hire a

crime scene reconstructionist. The circuit court found that Dr.

Knox’s reconstruction lacked specificity and did not undermine

Barrett’s trial testimony. Furthermore, the circuit court ruled that

trial counsel’s decision not to retain a crime scene reconstructionist

was reasonable because the use of such an expert would have been

fraught with risk considering Sheppard’s confession to trial counsel.

Accordingly, we affirm the circuit court’s denial of relief.

        (4) Failure to Object to Inflammatory Statements

     Sheppard also argues that the circuit court erred in denying

his claim that trial counsel failed to object to unduly prejudicial

statements made by Barrett and Detective Bowers at trial regarding

Barrett’s description of the victim and Barrett’s agitated state. We

affirm the circuit court’s denial of relief with respect to this claim.

     During Barrett’s trial testimony, she referred to Wimberly as a

“baby” or “little boy” three times. Trial counsel testified at the

evidentiary hearing that these references were not objectionable,

particularly when the jury saw photos of the victim, who was

sixteen years old. We agree with the circuit court’s conclusion that


                                  - 30 -
trial counsel’s strategy was reasonable and, therefore, not deficient.

Furthermore, Sheppard cannot show prejudice. We agree with the

circuit court’s assessment that, given the brief nature of Barrett’s

description of the victim, and the State’s theory of the case that

Wimberly was a rival gang member who was murdered as a result of

a gang dispute, there is no reasonable probability that but for trial

counsel’s failure to object to these statements the outcome of the

trial would have been different.

     Barrett’s other statements at issue were expressions of fear

that the shooter might return and harm her because she witnessed

the crime. This Court considered these statements on direct appeal

in the context of a fundamental error argument. We found no

fundamental error because “Barrett did not know the identity of the

shooter at the time she expressed fear of the shooter’s possible

return.” Sheppard, 151 So. 3d at 1170. We have now considered

these statements under Strickland and find no reasonable

probability that the outcome at trial would have been different had

trial counsel objected to these statements—nor do we find any error

in the circuit court’s conclusion that trial counsel did not perform




                                   - 31 -
deficiently in letting these comments pass without objection. See

Strickland, 466 U.S. at 694.

     Regarding deficiency, when assessing a claim of ineffective

assistance of counsel, we must make every effort “to eliminate the

distorting effects of hindsight, to reconstruct the circumstances of

counsel’s challenged conduct, and to evaluate the conduct from

counsel’s perspective at the time.” See id. at 689. Considering

Barrett’s comments in the context of the entire record, we cannot

say that trial counsel’s decision not to object falls below the

standard guaranteed by the Sixth Amendment. The record shows

that Barrett, who had since identified Sheppard as the shooter,

stated her fear to provide an explanation for her failure to return to

the police to give her statement immediately after the shooting. On

the point of prejudice, Sheppard cannot show that, but for trial

counsel’s failure to object to Barrett’s expression of fear, there is a

reasonable probability that the outcome of the trial would have

been different.

     With respect to Detective Bowers’s testimony, the initial brief

vaguely states that Bowers’s testimony was “full of objectionable

statements” which “unduly prejudiced” Sheppard. However, the


                                 - 32 -
brief does nothing more than recite in cursory fashion a portion of

the testimony to which the argument applies and does not

demonstrate error with respect to the circuit court’s ruling as to any

ineffective assistance of counsel claim related to the testimony

summarily recited. We have found similar allegations in a brief

“without any supportive argument or authority with regard to the

manner in which trial counsel’s conduct was deficient or the

prejudice he sustained” insufficient to warrant relief, Hannon v.

State, 941 So. 2d 1109, 1139 (Fla. 2006), and find Sheppard’s

argument regarding Detective Bowers’s testimony similarly lacking.

     Consequently, we affirm as to this issue without further

analysis.

 (5) Failure to Challenge the Admission of the Video Recording
                   of Sheppard’s Interrogation

     Sheppard further argues that his videotaped interrogation,

which was played for the jury at trial, contained numerous

prejudicial statements by Detective Bowers and that the circuit

court erred in denying his claim that trial counsel was ineffective for

failing to challenge the admission of the video. This Court

considered the admission of the video on direct appeal and



                                - 33 -
concluded that it did not amount to fundamental error. Sheppard,

151 So. 3d at 1166. Applying Strickland, we now hold that the

circuit court properly denied relief on Sheppard’s claim of ineffective

assistance of counsel because Sheppard failed to establish

deficiency and, moreover, failed to establish prejudice. See

Strickland, 466 U.S. at 687.

     Regarding deficiency, the record shows that trial counsel made

a strategic decision not to challenge the admission of the video

because he had already viewed it and redacted the portions of the

video he believed most damaging to Sheppard’s defense. Mere

dissatisfaction with trial counsel’s strategy is not enough to satisfy

Strickland’s deficiency prong where, as here, the strategy was

reasonable. Johnston v. State, 63 So. 3d 730, 737 (Fla. 2011)

(“There is a strong presumption that trial counsel’s performance

was not deficient.” (citing Strickland, 466 U.S. at 690)).

     In any event, Sheppard failed to make the showing of prejudice

required by Strickland. In the video, when Bowers offered theories

on how Sheppard committed the murder, Sheppard denied his

involvement in the shooting. In light of the evidence adduced at

trial that pointed to Sheppard’s guilt, including the eyewitness


                                 - 34 -
accounts and the identification of Sheppard as the shooter, there is

no reasonable probability that the outcome of the trial would have

been different had trial counsel been able to successfully preclude

the jury from hearing the portions of the video he now argues

should have been redacted. See Strickland, 466 U.S. at 694.

     Therefore, we affirm the circuit court’s denial of relief.

      (6) Failure to Challenge the State’s Ballistic Evidence

     Sheppard also challenges the circuit court’s denial of his claim

that his trial counsel was ineffective for failing to present an expert

to challenge the State’s ballistics expert. In rejecting this claim, the

circuit court explained:

           At the evidentiary hearing, the defense called
     William Tobin, a forensic metallurgist material scientist
     to testify about toolmark examinations for firearms.
     (E.H. at 25-27.) Tobin testified specifically that the
     science of toolmark examinations, which Warniment
     performed, is not a real science and has no foundational
     validity. (E.H. at 50, 57, 67, 76.) Tobin also testified,
     however, that the examination Warniment did in this
     case is still commonly accepted practice in the forensic
     community. (E.H. at 99.)

            Julie Schlax, Fletcher’s co-counsel at Defendant’s
     trial, testified at the evidentiary hearing that she cross-
     examined Warniment at trial. (E.H. at 160-61.)
     According to Schlax, she did not want to make an issue
     of the science behind Warniment’s testimony. (E.H. at
     169.) “[I]f you try to make too large of a deal of the


                                 - 35 -
science on the cross-examination technique when it is so
widely accepted, you run the risk that—it’s almost why
are they protesting so much if they claim it wasn’t him.”
(E.H. at 169.) She testified that based upon her
experience with Warniment, it would not have been
effective to attack his credibility and expertise. (E.H. at
169.) She also testified the defense theory was
“regardless of whether or not the gun was at either scene,
Mr. Sheppard wasn’t the person pulling the trigger at
either scene.” (E.H. at 168.)

      Similarly, Fletcher testified he has handled
“hundreds if not thousands of cases [that] involve
ballistic testimony.” (E.H. at 242.) According to Fletcher,
ballistics testimony, “specifically the identification of shell
casings at one location to shell casings at another
location is commonly accepted not only in law
enforcement but in the courts and in the general
public[.]” (E.H. at 242.) He stated it would not be an
effective strategy to try to discredit ballistics testimony
that is so commonly accepted. (E.H. at 242-43.) Fletcher
further testified that Warniment was an excellent State
witness whose testimony is “credible and believable.”
(E.H. at 242.) Like Schlax, Fletcher explained the
defense was primarily that Defendant did not shoot either
Stafford or Wimberly. (E.H. at 243.) “It was not the fact
that those two cases were unrelated, it was the
identification of the person behind the barrel of the
gun[.]” (E.H. at 243.)

      Counsels’ strategy not to challenge the science
behind Warniment’s ballistics examinations was
reasonable given the defense’s theory that Defendant was
not the shooter regardless of whether the murders were
related. Moreover, Fletcher and Schlax reasonably
believed that challenging Warniment’s conclusions would
hurt them in front of the jury. Counsel was not
ineffective. See Reynolds, 99 So. 3d at 472 (concluding
counsel not deficient when reasonably believed strategy


                            - 36 -
      was correct); see also Harrington v. Richter, 562 U.S. 86,
      111(2011) (“Strickland does not enact Newton’s third law
      for the presentation of evidence, requiring for every
      prosecution expert an equal and opposite expert from the
      defense.”).

      The circuit court’s findings are supported by competent,

substantial evidence, and we agree with the circuit court’s legal

analysis. Accordingly, because Sheppard failed to establish

deficient performance with respect to this claim, we affirm the

denial of relief.

                B. Newly Discovered Evidence Claims

      Sheppard next argues that the circuit court erred in denying

two claims in which he sought relief based on newly discovered

evidence. For the reasons below, we affirm the denial of relief as to

both claims.

                      (1) Roberts’s Recantation

      Sheppard’s first newly discovered evidence claim centers on an

affidavit in which Sheppard’s former cellmate, Michael Roberts,

recanted his trial testimony regarding Sheppard’s inculpatory

statements to Roberts. At the evidentiary hearing, the circuit court

sustained the State’s hearsay objection and properly allowed a

proffer of the affidavit and testimony from members of the defense


                                - 37 -
team who had witnessed the recantation. The State was also

allowed to proffer rebuttal testimony—witnesses who testified that

Roberts had affirmed his trial testimony after the recantation and

had explained that he only recanted to get Sheppard’s

postconviction counsel to leave him alone. Roberts died prior to the

evidentiary hearing and Sheppard argues on appeal, as he did

below, that the recantation evidence should have been admitted

under the hearsay exception for statements against interest found

in section 90.804(2)(c), Florida Statutes (2020). This statute states:

           (2) Hearsay exceptions.—The following are not
      excluded under s. 90.802, provided that the declarant is
      unavailable as a witness:

           ....

             (c) Statement against interest.—A statement which,
      at the time of its making, was so far contrary to the
      declarant’s pecuniary or proprietary interest or tended to
      subject the declarant to liability or to render invalid a
      claim by the declarant against another, so that a person
      in the declarant’s position would not have made the
      statement unless he or she believed it to be true. A
      statement tending to expose the declarant to criminal
      liability and offered to exculpate the accused is
      inadmissible, unless corroborating circumstances show
      the trustworthiness of the statement.

Id.




                                - 38 -
     The circuit court concluded, without analysis, that Roberts’s

statement did not fall within this exception and therefore denied

relief with respect to Sheppard’s claim of newly discovered evidence.

We agree with Sheppard that Roberts’s statement would have been

against his penal interests because his recantation could have

resulted in his prosecution for perjury based upon his testimony at

Sheppard’s 2012 trial. See § 775.15(6), Fla. Stat. (2020) (“A

prosecution for perjury in an official proceeding that relates to the

prosecution of a capital felony may be commenced at any time.”). 6

Accordingly, the circuit court should have next conducted the

“trustworthiness” inquiry required by section 90.804(2)(c) to

determine whether Roberts’s statement fell within the hearsay




      6. In Lightbourne v. State, 644 So. 2d 54, 57 (Fla. 1994), this
Court reasoned that no reasonable person “would believe they were
subject to a perjury penalty eight years after providing testimony at
a trial.” The Court in Lightbourne relied on section 775.15(2)(b),
Florida Statutes (1991), which, at the time, set the statute of
limitations at three years for perjury committed in a capital case.
However, in 1997, the Florida Legislature amended section 775.15
to say, “A prosecution for perjury in an official proceeding that
relates to the prosecution of a capital felony may be commenced at
any time.” Ch. 97-90, § 1, at 514, Laws of Fla. (amending
§ 775.15(1)(b), Fla. Stat. (Supp. 1996)). The statute has since been
renumbered, but the language remains the same. See § 775.15(6),
Fla. Stat. (2020).

                                - 39 -
exception. It did not. It is also true, however, that even assuming

the admissibility of Roberts’s newly discovered statement at retrial,

Sheppard is not entitled to a retrial under the test we apply to

newly discovered evidence.

     To succeed on a claim of newly discovered evidence, the

defendant must establish two prongs. See Jones v. State, 709 So.

2d 512, 521 (Fla. 1998). First, the defendant must show that the

evidence was not known by the trial court, the party, or counsel at

the time of trial and it could not have been discovered through due

diligence at the time of trial. Id. at 521. After establishing this

prong, the defendant must show that the newly discovered evidence

is of such a nature that it would probably produce an acquittal on

retrial. Id.; Jones v. State, 591 So. 2d 911, 915 (Fla. 1991). When

analyzing the second prong, “ ‘the trial court is required to “consider

all newly discovered evidence which would be admissible” at trial

and then evaluate the “weight of both the newly discovered evidence

and the evidence which was introduced at the trial” ’ . . . . This

cumulative analysis must be conducted so that the trial court has a

‘total picture’ of the case.” Lightbourne v. State, 742 So. 2d 238,

247 (Fla. 1999) (quoting Jones, 709 So. 2d at 521-22). “Newly


                                 - 40 -
discovered evidence satisfies the second prong . . . if it ‘weakens the

case against [the defendant] so as to give rise to a reasonable doubt

as to his culpability.’ ” Marek v. State, 14 So. 3d 985, 990 (Fla.

2009) (quoting Jones, 709 So. 2d at 526).

       This Court applies a mixed standard of review to a lower

court’s rulings on newly discovered evidence claims after an

evidentiary hearing. It reviews findings of fact and credibility

determinations for competent, substantial evidence and it reviews

the application of law to the facts de novo. See Marek, 14 So. 3d at

990.

       In Sheppard’s case, even assuming, without deciding, that

Roberts’s statement is admissible7 and that it constitutes newly

discovered evidence, when considered in the total picture of the

case, the statement is not of such a nature that it would probably

produce an acquittal on retrial as required by the second prong of



     7. Because recantations are rarely credible, see Armstrong v.
State, 642 So. 2d 730, 735 (Fla. 1994), and given the testimony that
Roberts disavowed the recantation affidavit after signing it, it
appears unlikely that the circuit court would have resolved the
admissibility issue in Sheppard’s favor. However, because
resolution of this issue involves credibility determinations that the
circuit court was in the best position to make, we assume
admissibility for purposes of our analysis.

                                 - 41 -
Jones. The evidence of Sheppard’s guilt is overwhelming and

includes that Barrett witnessed Wimberly’s murder and identified

Sheppard as the shooter, Sheppard, 151 So. 3d at 1158-59; that

ballistic evidence connected the Wimberly and Stafford murders by

“show[ing] that the gun that fired two of the three projectiles

recovered from Stafford’s body was the same gun that killed

Wimberly,” id. at 1157; and that witnesses identified the car used

during Wimberly’s murder as the car that Sheppard and his

codefendant were seen stealing, id. at 1159, which Sheppard later

confessed to taking for a “joyride,” id. at 1161. Considering

Roberts’s statement alongside additional evidence favorable to

Sheppard developed on postconviction such as that relating to

Mejors, which we address below, and comparing it to the

overwhelming evidence of Sheppard’s guilt from multiple sources

that corroborate each other, Roberts’s statement, although certainly

not without impact, does not create reasonable doubt. See Marek,

14 So. 3d at 990. Therefore, we affirm the circuit court’s denial.

        (2) Khalilah Mejors’s Eyesight and State of Mind

     Sheppard next argues that the circuit court erred in denying

relief based on his claim of newly discovered evidence that Mejors


                                - 42 -
was smoking marijuana and not wearing her prescription glasses

when she witnessed the Wimberly shooting. He also argues that

the circuit court erred in denying his motion to continue the

postconviction hearing in order to present Mejors’s live testimony.

We affirm the circuit court’s denial on the merits for the reasons

explained below, and because the circuit court addressed this claim

on the merits based upon its acceptance of Sheppard’s proffer of

Mejors’s expected testimony by affidavit, we find no abuse of

discretion in the circuit court’s denial of the continuance. See Diaz

v. State, 132 So. 3d 93, 118 (Fla. 2013) (explaining that a trial

court’s ruling on a motion for continuance is reviewed for abuse of

discretion and that “[a]n abuse of discretion is generally not found

unless the court’s ruling on a continuance results in undue

prejudice to the defendant” (quoting Randolph v. State, 853 So. 2d

1051, 1062 (Fla. 2003))).

     Turning to the merits, Mejors described the car used during

the shooting as a “dark gray . . . Ford Crown Vic or Mercury.” She

also testified that the gun came out of the front passenger window

and it was held by an African-American male; she could not see the

shooter’s face. According to Mejors, the gun was black and may


                                - 43 -
have been a Glock. She identified James’s car as the car in which

the shooter appeared. At the time of the shooting, Mejors was on a

third-floor balcony smoking a “cigar.”

     Postconviction counsel discovered that Mejors was smoking

marijuana at the time of the shooting and was not wearing her

prescription glasses. The circuit court considered this proffered

testimony and concluded that, though Mejors’s new testimony

constituted newly discovered evidence, Sheppard would not be

entitled to relief because Mejors’s testimony at trial was cumulative

of the testimony of Sherrod, Carter, and Barrett.

     We agree with the circuit court that this potential

impeachment evidence would not entitle Sheppard to a new trial

because it is not of such a nature that it would probably produce an

acquittal on retrial. See Jones, 709 So. 2d at 521. Mejors’s

description of the car was cumulative of other evidence and

consistent with the descriptions provided by other witnesses. Her

testimony that the shooter was African-American was similarly

cumulative. Impeachment of her testimony that the shooter was

holding what appeared to be a Glock, though not cumulative, would

not probably produce an acquittal on retrial given that Mejors did


                                - 44 -
not see more than one weapon being fired from the car during the

shooting and that the State presented expert testimony that the

shooter used a Smith and Wesson; and finally, because Sheppard’s

defense was misidentification and none of Mejors’s trial testimony

identified Sheppard as the shooter, any limited impeachment value

of the newly discovered evidence does not weaken the case against

Sheppard so as to give rise to a reasonable doubt as to his

culpability. Marek, 14 So. 3d at 990.

     Therefore, we affirm the circuit court’s denial of this claim.

                  C. Giglio and Brady Violations

     Sheppard next argues that the circuit court erred in finding

that Brady and Giglio violations did not occur at his trial with

respect to (1) Michael Roberts, (2) Willie Carter, and (3) Khalilah

Cook Mejors. We affirm the circuit court’s denial with respect to

these claims.

     “To establish a Brady violation, the defendant has the burden

to show that: (1) the evidence was either exculpatory or impeaching;

(2) the evidence was willfully or inadvertently suppressed by the

State; and (3) because the evidence was material, the defendant was

prejudiced.” Duckett v. State, 231 So. 3d 393, 400 (Fla. 2017)


                                - 45 -
(quoting Davis v. State, 136 So. 3d 1169, 1184 (Fla. 2014)). To

establish materiality or prejudice under Brady, the defendant “must

demonstrate . . . a reasonable probability that the jury verdict

would have been different had the suppressed information been

used at trial.” Smith v. State, 931 So. 2d 790, 796 (Fla. 2006)

(citing Strickler v. Greene, 527 U.S. 263, 289 (1999)).

     “To establish a Giglio violation, it must be shown that: (1) the

testimony given was false; (2) the prosecutor knew the testimony

was false; and (3) the statement was material.” Duckett, 231 So. 3d

at 400 (quoting Guzman v. State, 868 So. 2d 498, 505 (Fla. 2003)).

Unlike a Brady claim for which the defendant bears the burden of

proof as to the materiality prong, “[u]nder Giglio, once a defendant

has established that the prosecutor knowingly presented false

testimony at trial, the state bears the burden to show that the false

evidence was not material.” Guzman, 868 So. 2d at 507. “This

requires the State to prove that the presentation of false testimony

was ‘harmless beyond a reasonable doubt,’ id. at 506, or in other

words, that ‘there is no reasonable possibility that the error

contributed to the conviction.’ ” Ponticelli v. State, 941 So. 2d 1073,




                                - 46 -
1088 (Fla. 2006) (quoting Guzman, 868 So. 2d at 506, and then

State v. DiGuilio, 491 So. 2d 1129, 1138 (Fla. 1986)).

     This Court applies a mixed standard of review to the lower

court’s determination of Brady and Giglio claims. It reviews the

factual findings for competent, substantial evidence and reviews the

legal conclusions de novo. Duckett, 231 So. 3d at 400.

                              (1) Roberts

     The facts supporting Sheppard’s Brady and Giglio claims for

Roberts’s testimony are the same as the facts supporting the newly

discovered evidence claim concerning Roberts’s recantation. As

noted above, Sheppard produced an affidavit and two witnesses to

testify about Roberts’s recantation. At the evidentiary hearing, the

State presented Roberts’s defense attorney, who testified that

Roberts was not promised a deal on his pending charges in

exchange for his testimony. The assistant state attorney who

represented the State at Sheppard’s trial, Caliel, also testified at the

evidentiary hearing that he told Roberts that he could not make him

any specific promises regarding his pending criminal charges. In

support of his argument that the State had a deal with Roberts,

Sheppard notes that Roberts’s pending criminal charges were


                                 - 47 -
resolved favorably, but he does not present evidence that this was

due to any undisclosed deal that Roberts made with the State in

exchange for his testimony.

     Consistent with Caliel’s postconviction testimony, the trial

record also suggests that Roberts did not have an undisclosed deal

with the State. Roberts testified at trial that his Duval County

charge was dropped before Sheppard’s trial began. Roberts also

candidly testified that he was seeking reduced sentences in

exchange for his trial testimony; the fact that he later received

favorable sentences, without more, does not establish Sheppard’s

claim that Roberts entered into a specific deal with the State in

exchange for his testimony. Moreover, Roberts’s affidavit recanting

his testimony is not inconsistent with his testimony at trial that he

entered an open plea in the hope that the State would inform the

court of his substantial assistance in Sheppard’s case.

     Though the circuit court denied the Brady and Giglio claims

based on its ruling that Roberts’s affidavit was not admissible

evidence, we uphold denial of these claims on an alternative basis,

namely that Sheppard did not show that the State willfully or

inadvertently suppressed favorable evidence as necessary to prevail


                                - 48 -
under Brady or that the State presented testimony that it knew was

false as required to prevail under Giglio. See Robertson v. State, 829

So. 2d 901, 906 (Fla. 2002) (explaining that an appellate court may

affirm when the trial court reaches the right result for the wrong

reason so long as there is a basis in the record to support the trial

court’s ruling).

                          (2) Willie Carter

     At trial, Carter testified that he witnessed Sheppard and Evans

steal James’s car. He identified Sheppard as the person who

entered the driver’s side of James’s car. Carter was incarcerated

during his testimony, but he testified that he did not have charges

pending at the time of his testimony. On redirect, he clarified that

he was serving a twelve-year sentence on a cocaine charge that was

unrelated to his testimony. Sheppard argues that the State had a

deal with Carter to recommend a sentence reduction in exchange

for favorable testimony in Sheppard’s case. To support this

argument, Sheppard notes that the State filed a substantial

assistance motion for Carter after he testified in Sheppard’s trial

and Carter received a reduced sentence. During the hearing on the




                                - 49 -
motion for reduction of sentence, the State mentioned that Carter

had recently testified in Sheppard’s case.

     At Sheppard’s postconviction hearing, Caliel testified that

Carter was convicted and sentenced for his charges before his

testimony in Sheppard’s case and the motion for sentence reduction

was for a separate matter. Caliel further explained that he became

aware of the sentence reduction after the motion was filed and he

did not provide testimony or attend the hearing. Moreover, Carter’s

trial testimony was consistent with his deposition testimony, which

he gave before he was arrested on the charges that resulted in the

twelve-year sentence.

     Carter could not have been offered a deal for his testimony

because he was not facing criminal charges when, during his

deposition, he identified Sheppard as one of the people who stole

James’s car. Moreover, Caliel testified that he was unaware of any

sentence reduction motion until after it had been filed by another

state attorney. Therefore, we agree with the circuit court’s legal

conclusion that the facts are insufficient to show that the State

violated Brady or Giglio.




                                - 50 -
                      (3) Khalilah Cook Mejors

     The facts of this claim are substantially similar to the facts of

the newly discovered evidence claim related to Mejors. The only

additional fact is that shortly after the shooting, Mejors told police

that she was not wearing her prescription glasses when she

witnessed the shooting. However, this information did not appear

in any police reports, and the State only inquired about her vantage

point, not her vision, during trial. Sheppard argues that the State

knowingly concealed information of Mejors’s nearsightedness

because police knowledge is imputed to the prosecutor.

     We agree with the circuit court that, even if Sheppard could

show that the State withheld favorable evidence about Mejors’s

nearsightedness so as to violate Brady and that the State knowingly

presented testimony that was false under Giglio, Sheppard would

still not be entitled to relief. Mejors’s testimony was cumulative,

and her nearsightedness would not discredit her overall testimony,

which was consistent with the testimony of other witnesses. Even

presuming that Mejors’s testimony about her vantage point was

false within the meaning of Giglio for omitting that she was not

wearing her prescription glasses, the error was harmless beyond a


                                 - 51 -
reasonable doubt, as there is no reasonable possibility it

contributed to the conviction. See Ponticelli, 941 So. 2d at 1088.

Also, even assuming the State’s suppression of favorable evidence,

having failed under the more “defense friendly” materiality prong of

Giglio, Sheppard cannot meet his burden to show “a reasonable

probability that the jury verdict would have been different had the

suppressed information been used at trial” as required to establish

materiality under Brady. Smith, 931 So. 2d at 796. Therefore, we

affirm the circuit court’s denial of relief.

                         D. Cumulative Error

     In the final issue of his appeal, Sheppard challenges the

circuit court’s denial of his cumulative error claim, in which he

argued that “when considered as a whole,” the “sheer number of

types of errors in [his] guilt and penalty phases” deprived him of the

fundamentally fair trial to which he was entitled under the Sixth,

Eighth, and Fourteenth Amendments to the United States

Constitution. We affirm the circuit court’s denial of relief.

     As explained above, trial counsel was not deficient in any

respect; therefore, there is no cumulative prejudice to analyze with

respect to Sheppard’s ineffective assistance of counsel claims. See


                                  - 52 -
Sparre, 289 So. 3d at 847 (explaining that where trial counsel is

deficient in more than one area that the Court must “consider the

impact of these errors cumulatively” (quoting Parker, 89 So. 3d at

867)).

     Although we assumed violations of both Brady and Giglio with

respect to Mejors, we conducted the required materiality analysis

for both claims, and there are no additional Brady or Giglio

violations to address. See Smith v. Sec’y, Dep’t of Corr., 572 F.3d

1327, 1334 (11th Cir. 2009) (“Considering the undisclosed evidence

cumulatively means adding up the force of it all and weighing it

against the totality of the evidence that was introduced at trial.

That is the way a court decides if its confidence in the guilty verdict

is undermined where a suppressed-evidence type of Brady claim is

involved, or if [a violation of Giglio] was harmless beyond a

reasonable doubt . . . .”).

     In affirming the circuit court’s denial of the newly discovered

evidence claim related to Mejors, we affirmed the circuit court’s

legal conclusion that the newly discovered evidence is not of such a

nature that it would probably produce an acquittal on retrial, which

required a cumulative consideration of the newly discovered


                                 - 53 -
evidence in light of a total picture of the case. See Lightbourne, 742

So. 2d at 247. We conducted the same cumulative consideration in

affirming the denial of the newly discovered evidence claim related

to Roberts on the basis that, even if admissible, and even if newly

discovered, Roberts’s statement is not of such a nature that it

would probably produce an acquittal on retrial.

     Accordingly, we affirm the circuit court’s denial of Sheppard’s

cumulative error claim.

                       II. HABEAS PETITION

     Sheppard presents two claims of ineffective assistance of

appellate counsel in his petition for writ of habeas corpus.

     Ineffective assistance of appellate counsel claims are properly

raised in a habeas petition and are governed by the Strickland

standard of ineffective assistance of trial counsel. See Frances v.

State, 143 So. 3d 340, 358 (Fla. 2014) (“[T]his Court’s ability to

grant habeas relief on the basis of appellate counsel’s

ineffectiveness is determined by the defendant’s ability to meet both

the deficiency and prejudice prongs of Strickland.”). “It is the

defendant’s burden to allege a specific, serious omission or overt act

upon which the claim of ineffective assistance of counsel can be


                                - 54 -
based.” Id. at 357 (citing Brown v. State, 846 So. 2d 1114, 1127

(Fla. 2003)).

                    A. Prosecutorial Misconduct

     Sheppard argues that appellate counsel was ineffective for

failing to argue on direct appeal that prosecutorial misconduct

amounted to fundamental error. The alleged misconduct is that the

State made multiple references to Sheppard’s gang affiliation during

the guilt phase after promising trial counsel that it would not

pursue gang affiliation as an aggravator during the penalty phase.

     Appellate counsel may be ineffective for failing to raise claims

of fundamental error. See Spencer v. State, 842 So. 2d 52, 73 (Fla.

2003) (explaining that “an exception” to the rule that “appellate

counsel will not be deemed ineffective for failing to raise issues not

preserved for appeal” exists “where appellate counsel fails to raise a

claim which, although not preserved at trial, presents a

fundamental error”). Moreover, prosecutorial misconduct can

constitute fundamental error. See Greer v. Miller, 483 U.S. 756,

765 (1987) (“[P]rosecutorial misconduct may ‘so infec[t] the trial

with unfairness as to make the resulting conviction a denial of due




                                 - 55 -
process.’ ” (quoting Donnelly v. DeChristoforo, 416 U.S. 637, 643

(1974))).

     However, the prosecutor in Sheppard’s case did not engage in

misconduct by presenting evidence of Sheppard’s alleged gang

affiliation to the jury during the guilt phase. Sheppard does not

identify instances where the prosecution engaged in impermissible

opening or closing argument or introduced inadmissible evidence

during his trial. Sheppard references the video of his interrogation

that was introduced at trial, which contains suggestions by the

police officer that Sheppard was in a gang, but this Court

considered the admission of that video on direct appeal and

concluded that it did not amount to fundamental error. Sheppard,

151 So. 3d at 1165-68. Therefore, because this Court has already

ruled that admission of the video was not fundamental error,

Sheppard cannot establish that appellate counsel was ineffective.

See Breedlove v. Singletary, 595 So. 2d 8, 11 (Fla. 1992)

(“[A]ppellate counsel is not ineffective for not raising nonmeritorious

issues.”); cf. Spencer, 842 So. 2d at 74 (“[A]ppellate counsel raised

this very issue on appeal and cannot be deemed ineffective for

failing to prevail on a claim raised and rejected on appeal.”).


                                 - 56 -
     For the foregoing reasons, the claim is denied.

                       B. Roper v. Simmons 8
     Sheppard next claims that his appellate counsel was

ineffective for failing to argue that Roper should be extended to

preclude twenty-one-year-olds, Sheppard’s age at the time of the

murders, from receiving the death penalty. However, he

acknowledges that a Roper extension claim cannot succeed on the

merits under the law. See Barwick v. State, 88 So. 3d 85, 106 (Fla.

2011) (“[T]he Court has expressly rejected the argument that Roper

extends beyond the [United States] Supreme Court’s

pronouncement that the execution of an individual who was

younger than eighteen at the time of the murder violates the eighth

amendment.” (citing England v. State, 940 So. 2d 389, 406-07 (Fla.

2006))). Therefore, his claim must fail because appellate counsel

cannot be ineffective for failing to bring a meritless claim. See

Breedlove, 595 So. 2d at 11.




     8. Roper v. Simmons, 543 U.S. 551 (2005).

                                - 57 -
                           CONCLUSION

     For the reasons stated above, we affirm the circuit court’s

order denying postconviction relief for all guilt phase claims and

deny the petition for writ of habeas corpus.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

An Appeal from the Circuit Court in and for Duval County,
    Linda F. McCallum, Judge
    Case No. 162008CF011059BXXXMA
And an Original Proceeding – Habeas Corpus

Robert S. Friedman, Capital Collateral Regional Counsel, Dawn B.
Macready, Assistant Capital Collateral Regional Counsel, North
Region, Tallahassee, Florida, and Stacy R. Biggart, Special Assistant
Capital Collateral Regional Counsel, Gainesville, Florida,

     for Appellant/Petitioner

Ashley Moody, Attorney General, and Michael T. Kennett, Assistant
Attorney General, Tallahassee, Florida,

     for Appellee/Respondent




                                - 58 -